Citation Nr: 1632307	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for non-Hodgkin's lymphoma.

2. Entitlement to service connection for a disorder characterized by tissue growth, to include non-Hodgkin's lymphoma and lipomas.

3. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from February 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to service connection for a disorder characterized by tissue growth, to include non-Hodgkin's lymphoma and lipomas, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. In an August 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for non-Hodgkin's lymphoma.  Although the Veteran appealed this decision, he subsequently withdrew the notice of disagreement.  He did not submit new and material evidence within the one-year appeal period.

2. Evidence added to the record since the August 2002 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim.

3. At the January 2016 hearing, the Veteran stated that if the Board were to grant a TDIU, he would be satisfied with the currently assigned 70 percent evaluation for PTSD.  The Board is granting a TDIU.

4. The evidence is at least evenly balanced as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen a claim of entitlement to service connection for non-Hodgkin's lymphoma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2. The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3. With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period following a rating decision will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, in an August 2002 rating decision, RO denied the Veteran's claim of entitlement to service connection for non-Hodgkin's lymphoma.  Although he timely appealed in a December 2002 notice of disagreement, in a January 2003 correspondence, he stated that, "In lieu of being granted service connection for [PTSD], all issues listed on my appeal will be satisfied."  In a March 2003 rating decision, the RO granted service connection for PTSD and noted that "this decision is a grant of benefits sought, you have indicated that you did wish to withdraw additional issues on appeal."  In addition, although the Veteran submitted VA treatment records dated from November 2001 to July 2003 prior to the expiration of the appeal period, nothing contained in that evidence related to an unestablished fact necessary to substantiate the claim.  Therefore, the August 2002 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Evidence received since the August 2002 rating decision incudes a November 2011 VA contract general medical examination.  There, under a questionnaire instruction "Provide a list of the Veteran's diagnoses that have not been addressed on other questionnaires," the examiner wrote, "non-Hodgkin's lymphoma," and indicated that it had been diagnosed in 2002.  While the examiner later noted that he had not reviewed the claims file and other VA examiners have stated that the Veteran has never been diagnosed with non-Hodgkin's lymphoma, in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Thus, since there was no evidence of a current diagnosis of non-Hodgkin's lymphoma at the time of the prior August 2002 rating decision, the low threshold for meeting the criteria for reopening has been met.  Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  Accordingly, the claim of entitlement to service connection for non-Hodgkin's lymphoma is reopened.  38 C.F.R. § 3.156(a).

TDIU

The Veteran seeks a total disability evaluation based upon his service-connected PTSD.  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher.  38 C.F.R. § 4.16.  Here, since the Veteran's only service-connected disability is a 70 percent evaluation for PTSD, he has met this initial threshold requirement.

In July 2011, the Veteran filed the present claim, contending that his service-connected PTSD had prevented him from working since April 2011.  The Veteran reported that most recently, from 2008 to 2011, he had worked full time as a pipe fitter and welder for a nuclear power plant.  He reported having received a high school diploma as well as specialized training in plumbing.

In November 2011, the Veteran's former employer indicated that while he had recently worked on a project for about one month in September 2011, he had not otherwise worked since April 2011.

In November 2011, a VA contract examiner noted that the Veteran reported that he used to work about three months out of the year for a valve company but was starting to become claustrophobic in the tight spaces that were involved in that work.  The examiner described the Veteran's symptoms as, among other things, causing clinically significant distress or impairment in social or occupational functioning; difficulty establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner summarized his overall occupational and social impairment as resulting in deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

At the January 2016 hearing, the Veteran reported experiencing unpredictable angry outbursts of increasing frequency and severity.  He noted that pressures at his prior job at a nuclear power plant had exacerbated his PTSD symptoms and he felt that he might not be able to control his violent outbursts if a supervisor were to discipline him or offer criticism of his performance.  His wife added that triggers for such outbursts were difficult to identify and that it was hard to predict what kinds of events might precipitate an angry or violent response.

The Veteran and his wife have thus provided competent and credible lay testimony that his frequent and unpredictable angry outburst resulting from his PTSD causes unemployability.  Although the VA examiner did not specifically indicate that the Veteran's PTSD rendered him unemployable, such a medical opinion is not necessary for the Board to find that a TDIU is warranted.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Given the Veteran's limited educational and occupational experience, along with the significant occupational impairment caused by his PTSD, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's PTSD renders him unemployable under the applicable regulations.  As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD

An appellant may limit the scope of an appeal by clearly expressing an intent to exclude certain issues from appellate consideration, see AB v. Brown, 6 Vet. App. 35, 39 (1993), or by withdrawing issues already certified for appeal, see Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996); 38 C.F.R. § 20.204 (2015); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014) (acknowledging that "the appellant generally controls the scope of appellate review").  In addition, under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In this case, at the January 2016 hearing, the Veteran stated that if the Board were to grant a TDIU, he would be satisfied with the current 70 percent evaluation for PTSD.  As the Board is now granting a TDIU, the Veteran is presumed to be satisfied with the current 70 percent evaluation for PTSD.  There is therefore no allegation of specific error of fact or law regarding the current evaluation of his service-connected PTSD.  Accordingly, since there remain no allegations of error of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for non-Hodgkin's lymphoma is reopened.

The appeal as to the issue of entitlement to an increased rating for PTSD is dismissed.

Entitlement to a TDIU is granted, subject to the regulations governing payment of monetary awards.


REMAND

As noted above, there appears to be some question as to whether the Veteran has been diagnosed with non-Hodgkin's lymphoma and what precisely the Veteran is claiming for service connection.  While the November 2011 examiner suggested that he had been diagnosed with non-Hodgkin's lymphoma in 2002, in August 2002, a VA examiner indicated that although the Veteran had had numerous subcutaneous masses diagnosed mostly as lipomas, there was nothing in the claims file substantiating a diagnosis of non-Hodgkin's lymphoma.  Similarly, in November 2012, a VA examiner remarked that the Veteran did not have non-Hodgkin's lymphoma but rather non-cancerous lipomas.  At the January 2016 hearing, the Veteran and his representative referred to this issue as involving "lymphomas" but described masses that had been surgically removed from various parts of his body multiple times, many at VA facilities.  While the Veteran reported that many were noncancerous, he also noted that he had experienced problems with cancer in his breast.

Lymphoma is any neoplastic disorder of the lymphoid tissue.  Non-Hodgkin's lymphoma is a heterogeneous group of malignant lymphomas, the only common feature being an absence of the giant Reed-Sternberg cells characteristic of Hodgkin's disease.  Dorland's Illustrated Medical Dictionary 1079-80 (30th ed. 2003).  A lipoma is a benign, soft, rubbery, encapsulated tumor of adipose tissue, usually composed of mature fat cells; it generally occurs as a solitary lesion in the subcutaneous tissue of the trunk, nucha, or forearms but may occur in deeper soft tissue.  Id. at 1056.

The scope of a claim is not limited by a Veteran's lay description of the disorder, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Accordingly, the Board has recharacterized the issue more broadly as entitlement to service connection for a disorder characterized by tissue growth, to include non-Hodgkin's lymphoma and lipomas.

Significantly, there appear to be a large number of outstanding treatment records which may help clarify this issue.  An October 2011 VA memorandum notes that although treatment records from the VA Medical Center in Dallas Texas from December 2000 to September 2011 were available, the "records were not printed due to excessive volume."  While a handful of VA treatment records were submitted by the Veteran, the complete record of VA treatment records beginning December 2000 has not been associated with the claims file.

After obtaining these records, an addendum opinion should be obtained which addresses whether a disorder characterized by tissue growth, to include non-Hodgkin's lymphoma and lipomas, is in any way related to service.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all outstanding treatment records from the VA North Texas Health Care System from December 2000 to the present.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, forward the entire claims file in electronic records to an appropriate examiner to address the etiology of any current disorder characterized by tissue growth, to include non-Hodgkin's lymphoma and lipomas.  The claims file must be sent to the examiner for review.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

Following a review of the claims file, the examiner should identify all current disorders characterized by tissue growth, to include any non-Hodgkin's lymphoma and/or lipomas.  Then, as to any such disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to or had its onset during the Veteran's period of active duty service, to include due to herbicide exposure in service.

A complete rationale should accompany any opinion provided.

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


